THE       Amro            Y GENE-L
                            a’EXAS



                    December 21,   1965

Honorable James A. Morris          Oplnlon No. C-569
District Attorney
Orange County                      Re: Various questions fnvolvlng
Orange, Texas                          the constructionof Article
                                       2792, V.C.S. and H.B. 243
                                       in reference to the appraising
Dear Mr. Morris:                       and collecting school taxes.
          You requested the opinion of this office upon the
following questions:
          “,QUESTION
                   : Can the various aohool dlatricta
     along with the Incorporatedcities and county
     employ a single appraisal or appraleing firm for
     the entire county and then each of the independent
     school districts and cities we his,appralsalfor
     the pUrQOSe of asaesalng taxes maa upon his
     evaluation assessed in their InCorpOratedlimits
     or school boundaries?
          “QUESTION: If the incorporatedcity and      .
     county does not deslre to Join in thla arrangement,
     could the school clfstrfctsmake suoh an arrange-
     ment and employ an appraiser, paging him the
     amount that each agrees to pay and using his
     evaluation for the purpose of aaseeslng theft
     taxes and then for the County Tax Collector and
     Assessor of Orange County collect their taxes
     based upon said evaluation,of course, paying
     the County Tax Collector and Assearor for the
     aervlce.
          “QUESTIONP If these questionsare ansuered
     negatfvely,then can the several independent
     school districts have their tax collector and
     appraisersappraise the property and turn this
     appraised value over to the County Tax Collector
     and Aaaeasor for the purpose of collecting their
     taxes at their appraised evaluationof the property.”




                              -2749-
                                                               .    r




Hon. James A. Morris,   page 2 (C-569)


          In reply to your first question, Article 2792, Vernon's
Civil Statutes, was amended by House Bill No. 243, 59th Legis-
lature 1965, only insofar as it allows the Board of Trustees
of an independentschool district to Increase the amount of
compensationpaid to the assessing and collectlng~~body, whether
county Incorporatedcity, or town. Article 2792, Vernon's
Civil statutes, prior to amendment read:
          11   .When the county assessor and collector
     la reqkred to assessand collect the taxes on
     Independentschool districts they shall respectively
     receive one (1) per cent for assessing,and one
     (1) per cent for collectingsame; and when the
     assessor and colIector of an incorporatedcity,
     or town, as herelnbeforeprovided Is required
     to assess and collect the taxes of Independent
     school districts the Board of Trustees of such
     school dlatrlct may contract with the governing
     body of said city for payment far such services
     as they may see fit to allow, not to exceed'four
          er cent of the whole amount of taxes collected
                 . . . .
Ana as amended by House Bill No. 243, 59th Legislature,1965:
            11
             !   .When the county assessor and collector
     Is required to aasess and collect the taxes of
     Independent  school districts, the Board of Trustees
     of such school district may contract with the
     CommlsalonersCourt,of said county for payment-
     for such services as they may see ?lt to allow,
     not to exceed the actual cost Incurred In assessing
     and collectingsaid taxes; and when the assessor
     and collector of an incorporatedcity, or town,
     as hereinbeforeprovided, la required to assess
     and collect the taxes of independentschool districts,
     the Board of Trustees of such school districts may
     contract with the governing body of said city for
     payment for such services as they may see fit to
     allow, not to exceed the actual coat Incurred In
     assessing and collecting said taxes.‘”
          The independentschool district when hereafter contract-
ing with either a county, incorporatedcley or town to assess
and collect the taxes for the school dlstrl&, 1s limited to
the conslderatlonto be paid for such services only by the
"actual cost Incurred In assessing and collecting said taxes.”
.   .




        Hon. James A. Morris, page 3 (C-569)


                  However, It la now well e6tabIlshed that a County
        mav emolov a orlvate aooralsal flrmto ala lta board 6f    '
        equalliation.'Prltcha$h & Abbott v. McKenna, 162 Tex. 617,
        350 s.w.2a 333 (1961).
                      .Each of the various elected officials
            Including the Assessor-Collector has the sphere'
            that Is delegated to him by law &d within which
            the CommissionersCourt may not Interfere OP usurp.
            But that Is not to say that the functions of the
            Board of Equalizationand those of the Assessor-
            Collector are so diverse that Informationmay not
            be lawfully contracted for and obtained by the
            EqualizationBoard because it may likewlae be of
            aid to the Asseaaor In the performanceof his
            duties. It Is the duty of the Assessor as well
            to determine the value of all taxable property,
            in the county." PrltaharaB Abbott v. McKenna,
            aupra.
                  Citing the above quotation, the case of Nelaon v.'
        Blanc0 IndependentSchool District 390 S.W.2d 361 (Tex.Clv.
        App., 1965, no history), applied the same rule to the school
        district. -However,the-court held that the tax assessor-
        collector of the echo01 district must continue to perform hls
        duties and that all the taxpayers of the school district could
        render their property to him for assessment. This decision
        la In conformitywith the prior holding.
                  Slmlllarly,Opinion No. C-457 (1965) of this office
        held that wh,eretwo school districts were consolidatedInto
        a new Independentschool district, the new consolidateddistrict
        must assess all property throughout the consolidateddistrict
        and was neither expllcltelynor lmpllcltelyauthorized by either
        Article 279% or 2792, Vernon's Civil Statutes to accept or
        use one of the prior districtsI renditionsand.tax valuations.
                  Therefore, in answer to your first question, the
        school districts, Incorporatedcities, and county may each
        employ the same private appraising firm by lndlvlduallycon-
        tracting with that firm for Its services. The home rule
        cities of course are governed by their charters. However
        the private appraising firm may not assume the duties of th&
        office of tax assessor-collector. The firm Is restrictedto
        advising and aiding the tax assessor-oollectorand the Board
        of Equallzatlon.



                                    -2751-
                                                            .   .




Hon. James A. P(Orrls,wee 4   (C-569)

          Furthermore, the county could contract for the services
of the private appraising firm and then each of the lndlvldtial
school districts could In turn contract with the county to assess
and collect their respective taxes. The only limitationon
such a contract between the Individualschool district and the
county would be the actual cost of the assessment and collection
of the taxes. Cities may also contract with the county pursuant
to 'Article1066b, Vernon's Civil Statutes, which provides In
part:
         "Sectlon 1. Any Incorporatedcity, town, or
    village ~independentschool district, drainage
    district, water control and improvementdistrict,
    water Improvementdistrict, navigation district,
    road district or any other municipalityor
    district in t&e State of Texas, located entirely
    or partly within the boundariesof another
    municipality-ordistrict, 18 hereby empowered,
    to authorize; by ordinance or resolution the
    Tax ASSeSSOr, Board of Equalizationand tax
    Collector of the municipalityIn which It Is
    located entirely or partly, to act as Tax Assessor,
    Board o$ Equalizationand Tax Collector respectively
    for the municipalityor district so availing Itself
    of the,servlcesof said officers and Board of
    Equalization."
         "Sec. la. Whenever the governing body of
    'anymunicipalityor district takQng advantage-of
    this Act shall deem It necessary or expedient
    said governing body may, by ordinance or resofutlon,
    adopt all or any part of the laws of the State of
    Texas charters ordinances,liens and other pro-
    visio& appllca& to the levying, assessing and
    collectingof taxes by the district or municipality
    rendering the tax service. All said laws, charters,
    ordinances, liens and other provisionsare hereby
    conferred on and made available to any munlclpallty
    or district taking advantage of this Act In order
    that the district or municipalityrendering the
    service and its Tax ASStSSOr,Board of Equalization
    and Tax Collector may levy, assess and collect said
    municipality'sor district's taxes and may assess
    and collect the taxes of the munlclpalltyor district
    for which It is rendering the strvlces, in a uniform
    and economicalmanner.
.   .




        Hon. James A. Morris, page 5 (c-569)


                   "Sec. 2;   When the Tax A88tsso~, Board of
            Equalization and Tax Collectorof'any mutil~lpallty
            OF district have been authorized by ordinance or
            resolution to act as and perform the duties,
            resptctlvtlg,of Tax Assessor, Board of Equalization
            and Tax Collector of another munlclpalltyor
            district located entirely or partly within Its
            boundaries such Included munlclpallty~ordletrlct
            shall pay the municipalityOP district, the
            8trViCt6    of whose officers and Board of
            Equalizationare being utilized for said
            services    and for such other in&tntal expenses
            as art necessarilyIncurred In-connectionwith
            the rendering of such services, such an amount
            may be agreed upon by the governing bodies of
            said two munlclpalltlesOP distPlcts."
                 .Countlesqualify a8 munlclpalltles,Article   XI,
        Section 1, Constitutionof Texas.
                  In answer to your second question, each independent
        school district may employ the same private appraisal firm.
        Furthermore,If they prefer they may contract jolntlJrrlth a
        private firm so long as each,18 liable only for that portion
        of the cost of the appralaal, based upon the property within
        Its district. However, the assessor-collectorof each district
        must continue t0 perform hi8 Statutory duties.
                  In the tvent'tht school districts contract with the
        private appraising firm, they may thereafter contract uith the
        county to have the latter collect the taxes so assessed. Opinion
        No. V-1559 (1952) of thla office held that the county could
        aasess'the tax and then the school district crouldcollect It.
        That opinion reads In part:
                  II
                   . . ./Statutoryauthority exists for,the
             collection6y an Independenttax collector,
             notwithstandingthe assessment was made by the,
             County Tax Assessor-CollectoP. In other words,
             the assessor and collector may be different,
             depending upon the election @de by the Board of
             Trustees as to how the matter Is to be handledA?
                  Moreover, APtlcle 2792, as amended by House Bill No,
        243 59th Legislature 1965, permits the independentschool
        dls?zlct to assess th& tax and then conttict nlth the cotity
        to collect It. House Bill No. 243 provides:



                                     -2753-



                                                          .
                                                          .   .




Hon. James A. Morris, page 6 (C-569)


         "'When a majority of the Board of Trustees
    of an Independentdistrict prefer to have the
    taxes of their dlstrlct'as8e~stdand,collected
    by the county assessor and collector,or by the
    city assessor and collector,of an Incorporated
    city or town In the limits of wNch the school
    district, or a part thereof Is lochted, or
    collected only by the county or city tax collector,
    same-may be tS§tS§ed and~colltottd,or collected
          as-the cast may be, by said county or city
    SF lctrs, a8 may be deterrpinedb the'Board of
    TPuStte8 . . .' (Enphasle addedT
         Your third c&estlon 18 answered'by the above.


                    SUMMARY


         Independentschool dl8triCt8, Incorporated
    cities, and counties may lndlvldually-employthe
    same private appraisal firm. Further, the courity
    may employ the private firm and then contract with
    the independentschool dletrlcts and incorporated
    cities to 88888s and collect their taxes  pursuant
    to Article 2792 anb 1066b, Vernon'8 Civil Statutes.
         If the county and cities do not desire to
    employ a private appraisal firm, the Independent
    school districts tither lndlvlduallyor as a
    group may employ a private firm 80 long as each
    district Is liable only for the CO8t of appraising
    the property within Its district. The districts
    may thereafter contract with the county to colltat
    the taxes assessed,
         However, a private appraisal firm may not
    USUFp the statutory duties of the Tax Assessor-
    Collector of the county, school district, or
    cities but may only act as an adviser to the
    Tax Assessor-Collectorand Board of Equalization.
    It Is the duty of the Tax Assessor-Collectorto
    assess the property and accept renditionsof value




                           -2754-
Ron. James A. i8orrls,page 7 (C-569)


        by the residents of the county, cities or school
        districts.
                             Very truly your8,
                             UAOOOHJZRCARi
                             Attorney Qeneral



                                 Wade Anderson
                                 Assistant

UA:ml

APPROVED:
OPIRIONCOIMITTRE
Y. V. Oeppert, Chairman
Grady Chandler
W. E. Allen
Pat Bailey
Roy Johnson
APPROVEDF9RTREA'lTO~O~RAL
By: T. B. Wright




                               -2755-